Citation Nr: 0908124	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-19 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for bilateral 
temporomandibular joint (TMJ), and if so, whether service 
connection is warranted.  

2.  Whether new and material evidence has been received to 
reopen a service connection claim for chronic neck pain.  

3.  Whether new and material evidence has been received to 
reopen a service connection claim for gastritis with reflux.  

4.  Entitlement to service connection for laryngitis, claimed 
as a laryngopharyngeal condition. 

5.  Entitlement to service connection for a pharyngeal 
condition, claimed as a laryngopharyngeal condition. 

6.  Entitlement to service connection for Tullio's syndrome, 
hypersensitivity to high pitches and vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to 
August 2003, during the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from July 2003 and October 2005 rating decisions of 
the Department of Veterans Affairs (VA), Seattle, Washington, 
Regional Office (RO), and San Juan, the Commonwealth of 
Puerto Rico, RO, which inter alia denied entitlement to 
service connection for the Veteran's claimed bilateral TMJ, a 
pharyngeal condition (also claimed as laryngopharyngeal 
condition), and Tullio's syndrome; and determined that new 
and material evidence had not been received to reopen service 
connection claims for bilateral TMJ, chronic neck pain, 
gastritis with reflux conditions.  The Veteran disagreed with 
such decisions. 

In a January 2009 Informal Hearing Presentation from the 
Veteran's designated representative, the representative 
clarified that the Veteran was not seeking service connection 
separately for laryngitis and pharyngeal, but was seeking 
service connection for a laryngopharyngeal condition.  Thus, 
the issues are as captioned above.     

The issue of entitlement to service connection for Tullio's 
syndrome, hypersensitivity to high pitches and vertigo, is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO denied the 
Veteran's claims of service connection for bilateral TMJ, 
chronic neck pain, and gastritis with reflux; the Veteran was 
provided notice of the decision and of his appellate rights.  

2.  The Veteran did not perfect an appeal of the July 2003 
rating decision, and such decision became final.  

3.  The evidence received, regarding bilateral TMJ, following 
the RO's July 2003 rating decision is not duplicative or 
cumulative of evidence previously of record, and raises a 
reasonable possibility of substantiating the Veteran's 
service connection claims for bilateral TMJ.  

4.  The evidence received, regarding chronic neck pain and 
gastritis with reflux, following the RO's July 2003 rating 
decision is not duplicative or cumulative of evidence 
previously of record, but does not raise a reasonable 
possibility of substantiating the Veteran's service 
connection claims for chronic neck pain and gastritis with 
reflux.  

5.  The Veteran's service treatment records (STRs) show that 
he underwent extraction of his wisdom teeth and subsequently 
complained of difficulty opening his mouth and soreness, and 
there is evidence that he sought treatment for these symptoms 
approximately six months after service discharge.  

6.  Resolving any doubt in the Veteran's favor, his current 
bilateral TMJ disability is related to his period of active 
service.

7.  The Veteran's STRs and post-service medical records are 
negative for any complaints, treatment, or diagnoses of 
laryngitis, a pharyngeal condition, or a laryngopharyngeal 
condition.


CONCLUSIONS OF LAW

1.  The RO's unappealled July 2003 decision that denied 
service connection for bilateral TMJ, chronic neck pain, and 
gastritis with reflux, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2003) (current version 2008).

2.  Evidence received, regarding bilateral TMJ, since the 
RO's July 2003 rating decision is new and material; the 
claims of entitlement to service connection for bilateral 
TMJ, is therefore reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. 
§ 3.156(a) (2008). 

3.  Evidence received, regarding chronic neck pain and 
gastritis with reflux, since the RO's July 2003 rating 
decision is not new and material; the claims of entitlement 
to service connection for chronic neck pain and gastritis 
with reflux, are therefore not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008). 

4.  Bilateral TMJ was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2008).

5.  Laryngitis, pharyngeal, or laryngopharyngeal conditions 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applications to Reopen 

Duties to Notify and Assist - Bilateral TMJ 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied with respect to 
the Veteran's new and material evidence claims for bilateral 
TMJ, the Board concludes that the VCAA does not preclude the 
Board from adjudicating this portion of the Veteran's claims.  
This is so because the Board is taking action favorable to 
the Veteran by reopening his service connection claim for 
bilateral TMJ.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Duties to Notify and Assist - Chronic Neck Pain and Gastritis 
with Reflux

With regard to the Veteran's application to reopen his 
service connection claims for chronic neck pain and gastritis 
with reflux, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
U.S. Court of Appeals for Veterans Claims clarified VA's duty 
to notify in the context of claims to reopen.  With respect 
to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
an August 2005 notice letter included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the Veteran 
was informed about what evidence is necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial. 

Legal Criteria and Analysis

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Claim to Reopen - Bilateral TMJ

By way of history, the Veteran initially filed a service 
connection claim for a bilateral TMJ in May 2003.  In a July 
2003 rating decision, the RO, in pertinent part, denied 
service connection for bilateral TMJ on the basis that there 
was no evidence that the disability was incurred in or 
aggravated by service.  The Veteran submitted a Notice of 
Disagreement in November 2003, disagreeing with the denial of 
service connection for bilateral TMJ.  In September 2004, the 
RO issued a Statement of the Case.  In a November 2004 
"Statement in Support of Claim," VA Form 21-4138, the 
Veteran requested "more time" to present evidence.  In 
February 2005, the Veteran submitted a VA Form-9 (Substantive 
Appeal), including treatment records from San Juan VAMC, not 
previously associated with the claims file.  However, the 
Veteran submitted his Substantive Appeal over 60-days past 
the 60-day period in which a timely appeal must be filed.  
Because the Veteran did not submit a timely Substantive 
Appeal to perfect an appeal of the RO's July 2003 rating 
decision, that determination became final, based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2003) (current version 
2008).  

The evidence of record when the RO decided the claim in July 
2003 included the Veteran's STRs, VA medical records, and 
statements submitted by or on behalf of the Veteran.      

In July 2005, the Veteran sought to reopen his service 
connection claim for bilateral TMJ.  See July 2005 
"Statement in Support of Claim," VA Form 21-4138.  In an 
October 2005 rating decision, the RO denied the Veteran's 
claim to reopen the service connection claim for bilateral 
TMJ because there was no new and material evidence to reopen 
the claim.  

Evidence associated with the claims folder since the prior 
final July 2003 rating decision includes statements and 
written argument submitted by or on behalf of the Veteran, 
and VA treatment records. 

On review, the Board finds that new and material evidence has 
been received to reopen the service connection claim for 
bilateral TMJ.  In this regard, the claims folder contains a 
February 2004 Dental Oral Surgery Note from the San Juan 
VAMC, in which the Veteran reported that he had trauma to the 
face in service and "had extraction of third molars with 
chisel and hammer."  He complained of pain, discomfort, 
locking of jaw.  The February 2004 physician noted that x-
rays revealed "evidence of a non-displaced fracture, right 
condoyle, malocclusion, which results in TMJ with symptoms."  
Further, in a February 2005 statement from the Veteran, he 
indicated that he suffered these injuries as a result of two 
surgeries on the wisdom teeth in service.  Presuming the 
Veteran's February 2004 and February 2005 statements credible 
for the purpose of reopening the service connection claim for 
bilateral TMJ, the Board finds that such evidence, either by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. 3.156(a).  The Veteran's 
February 2004 and February 2005 statements are material in 
that they suggest that his TMJ disability may have been 
incurred during service, and therefore raises a reasonable 
possibility of establishing the claim.  See id.  Further, the 
February 2004 VA treatment record suggests continuity in the 
Veteran's TMJ symptomatology.  As such, the Board finds that 
the February 2004 treatment record and February 2005 
statement are considered new and material for the purpose of 
reopening the service connection claim for bilateral TMJ, and 
such claim is therefore reopened.  

Claim to Reopen - Chronic Neck Pain

By way of history, the Veteran initially filed a service 
connection claim for chronic neck pain in May 2003.  In a 
July 2003 rating decision, the RO, in pertinent part, denied 
service connection for chronic neck pain on the basis that 
there was no evidence of a clinically diagnosed cervical 
spine disability incurred in or aggravated by service that 
accounted for the Veteran's neck pain.  The Veteran submitted 
a Notice of Disagreement in November 2003, disagreeing with 
the denial of service connection for chronic neck pain.  In 
September 2004, the RO issued a Statement of the Case.  In a 
November 2004 "Statement in Support of Claim," VA Form 21-
4138, the Veteran requested "more time" to present 
evidence.  In February 2005, the Veteran submitted a VA Form-
9 (Substantive Appeal), including private treatment records 
from the Electromiografia Acupuntura Medica, in Manati, the 
Commonwealth of Puerto Rico, not previously associated with 
the claims file.  However, the Veteran submitted his 
Substantive Appeal over 60-days past the 60-day period in 
which a timely appeal must be filed.  Because the Veteran did 
not submit a timely Substantive Appeal to perfect an appeal 
of the RO's July 2003 rating decision, that determination 
became final, based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2003) (current version 2008).  

The evidence of record when the RO decided the claim in July 
2003 included the Veteran's STRs, VA medical records, and 
statements submitted by or on behalf of the Veteran.      

In July 2005, the Veteran sought to reopen his service 
connection claim for chronic neck pain.  See July 2005 
"Statement in Support of Claim," VA Form 21-4138.  In an 
October 2005 rating decision, the RO denied the Veteran's 
claim to reopen the service connection claim for chronic neck 
pain because there was no new and material evidence to reopen 
the claim.  

Evidence associated with the claims folder following the July 
2003 rating decision includes statements and written argument 
submitted by or on behalf of the Veteran, and VA and private 
treatment records. 

On review, the Board finds that, since the July 2003 last 
final decision, new and material evidence has not been 
received to reopen the service connection claim for chronic 
neck pain.  Although some of the evidence/records received, 
including the Veteran's VA treatment records and a February 
2005 private treatment record from the Electromiografia 
Acupuntura Medica, is new evidence in that the records were 
not previously submitted to agency decisionmakers (see 38 
C.F.R. § 3.156(a)), the newly submitted evidence in its 
entirety is not material to the Veteran's claim.  

In this regard, the Veteran underwent a compensation and 
pension spine examination at San Juan VAMC, on September 
2005, for inter alia complaints of neck pain.  After review 
of the Veteran's claims file, the September 2005 examiner 
noted that the Veteran's March 2003 cervical spine x-ray was 
normal.  On physical examination, pain through cervical spine 
range of motion was noted, but there was no lack of endurance 
or weakness upon repetition.  Cervical spine ranges of motion 
were noted as forward flexion of 0 degrees to 45 degrees, 
extension of 0 to 45 degrees, left and right lateral flexion 
of 0 degrees to 45 degrees, and left and right lateral 
rotation of 0 degrees to 80 degrees.  The September 2005 
examiner noted spasm over the trapezius, scalenes, and 
levator scapule muscles, and assessed the Veteran with 
cervical myositis (inflammation of the muscles).  See 
September 2005 VA Spine Examination Report.  The September 
2005 VA Examination Report provides no diagnosis of a 
cervical spine disability to account for these complaints of 
pain.

The Veteran also underwent another compensation and pension 
neck muscle examination at San Juan VAMC on September 2005.  
The examiner noted that the Veteran fell in 2002 hurting his 
head, and suffered trapezius, scalenes, and levator scapule 
muscles pain.  Upon physical examination, neck muscle pain 
with limited motion due to pain was noted.  See September 
2005 VA Muscles Examination Report.  The September 2005 VA 
Muscles Examination Report also provides no cervical spine 
disability to account for these complaints of pain were 
diagnosed.  In fact, this examination provides evidence 
weighing against the Veteran's claim.  In this regard, the 
Veteran's myofascial pain syndrome of bilateral gluteal, 
trapezius, levator scapulae, and scalene muscles has been 
service-connected and assigned an evaluation of 10 percent 
disabling, effective August 16, 2003, and already compensate 
the Veteran for his complaints of neck pain.  See July 2003 
Rating Decision.  The Veteran has not perfected an appeal 
regarding the evaluation of his service-connected myofascial 
pain syndrome, and this issue is not before the Board.      

The other evidence of record after the July 2003 rating 
decision includes treatment records from the San Juan VAMC, 
Mayaguez Outpatient Clinic, and the Electromiografia 
Acupuntura Medica, in Manati.  These treatment records 
document complaints of chronic neck pain.  See February 2004 
Physical Medicine and Rehabilitation Consult Report; March 
2004 Physical Medicine and Rehabilitation Note; July 2004 
Physical Medicine and Rehabilitation Note; July 2004 Physical 
Medicine and Rehabilitation Physical Therapy Note; August 
2004 Physical Medicine and Rehabilitation Physical Therapy 
Note; February 2005 Letter of Private Treatment, 
Electromiografia Acupuntura Medica.  However, no cervical 
spine disability to account for these complaints of pain were 
diagnosed.  

As noted, "material" evidence is evidence which, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Although the Veteran's 
statements regarding his symptomatology are credible (see 
Justus, 3 Vet. App. at 513), his complaints of pain alone do 
not relate to whether the Veteran has a current cervical 
spine disability accounting for the pain that is associated 
to service. 

The Board notes that Congress specifically limits entitlement 
for service connected disease or injury to cases where 
incidents have resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim 
for service connection.  See Brammer, 3 Vet. App. at 225.  
Further, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part,  vacated and remanded in 
part sub nom. Sanchez- Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Thus, while the Veteran, during service, 
complained of cervical spine pain, the newly submitted 
medical evidence fails to show that he currently has a 
cervical spine condition (that is not already service-
connected) to account for his complaints of pain.   

In sum, in light of the above discussion, the Board finds 
that all evidence submitted regarding service connection for 
chronic neck pain since the July 2003 rating decision is not 
considered new and material for the purpose of reopening the 
service connection claim for chronic neck pain.   

Claim to Reopen - Gastritis with Reflux

The Veteran initially filed a service connection claim for 
gastritis with reflux in May 2003.  In a July 2003 rating 
decision, the RO, in pertinent part, denied service 
connection for gastritis with reflux on the basis that there 
was no evidence that the disability was incurred in or 
aggravated by service.  The Veteran submitted a Notice of 
Disagreement in November 2003, disagreeing with the denial of 
service connection for gastritis with reflux.  In September 
2004, the RO issued a Statement of the Case.  In a November 
2004 "Statement in Support of Claim," VA Form 21-4138, the 
Veteran requested "more time" to present evidence.  In 
February 2005, the Veteran submitted a VA Form-9 (Substantive 
Appeal), including treatment records from San Juan VAMC, not 
previously associated with the claims file.  However, the 
Veteran submitted his Substantive Appeal over 60-days past 
the 60-day period in which a timely appeal must be filed.  
Because the Veteran did not submit a timely Substantive 
Appeal to perfect an appeal of the RO's July 2003 rating 
decision, that determination became final, based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2003) (current version 
2008).  

The evidence of record when the RO decided the claim in July 
2003 included the Veteran's STRs, VA medical records, and 
statements submitted by or on behalf of the Veteran.      

In July 2005, the Veteran sought to reopen his service 
connection claim for gastritis with reflux.  See July 2005 
"Statement in Support of Claim," VA Form 21-4138.  In an 
October 2005 rating decision, the RO denied the Veteran's 
claim to reopen the service connection claim for gastritis 
with reflux because there was no new and material evidence to 
reopen the claim.  

Evidence associated with the claims folder since the prior 
final July 2003 rating decision includes statements and 
written argument submitted by or on behalf of the Veteran, 
and VA treatment records. 

On review, the Board finds that, since the July 2003 last 
final decision, new and material evidence has not been 
received to reopen the service connection claim for gastritis 
with reflux.  Although some of the evidence/records received, 
including the Veteran's VA treatment records, is new evidence 
in that the records were not previously submitted to agency 
decisionmakers (see 38 C.F.R. § 3.156(a)), the newly 
submitted evidence in its entirety is not material to the 
Veteran's claim.  

In this regard, the claims folder contains an August 2004 
Primary Care Physician Note from the San Juan VAMC, in which 
the Veteran complained of pain in his stomach and nausea.  
The August 2004 physician assessed gastritis; however, the 
physician also noted that the Veteran had a "highly irritant 
diet" and "poor compliance with diet" was noted as the 
cause of the gastritis.  Further, in a February 2005 
statement from the Veteran, he indicated that he suffered 
these injuries as a result of "medications" he takes for 
his conditions.  See February 2005 Type-Written Statement.  

As noted, "material" evidence is evidence which, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Although the Veteran's 
statements regarding his symptomatology are credible (see 
Justus, 3 Vet. App. at 513), his statements are not competent 
medical opinion regarding whether the his gastritis 
disability occurred in or was caused by service.    

Further review of the VA treatment records submitted by the 
Veteran indicate that his gastritis was caused by a poor 
diet.  Further, the Veteran's STRs include a notation 
regarding complaints of heartburn and diarrhea in service; 
however, the notation indicates that gastritis was 
"resolved."  See February 2001 Screening Note of Acute 
Medical Care.  The newly submitted evidence, by itself or 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

In sum, in light of the above discussion, the Board finds 
that all evidence submitted regarding service connection for 
chronic neck pain since the July 2003 rating decision is not 
considered new and material for the purpose of reopening the 
service connection claim for gastritis with reflux.   

II.  Service Connection Claims

Duties to Notify and Assist

As provided for by the VCAA, the VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by October 2004 and 
August 2005 letters.  These letters fully addressed all three 
notice elements; informed the Veteran of what evidence was 
required to substantiate his service connection claims, and 
of the Veteran's and VA's respective duties for obtaining 
evidence. 
 
In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In a March 2006 notice letter and a November 2008 attachment 
to a notice letter, the RO also advised the Veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, VA and private medical records, and statements 
of the Veteran and his representative.  The Veteran was 
provided and underwent a VA examination regarding his claimed 
bilateral TMJ in June 2003.  In September 2005, the Veteran 
was also provided VA examinations for ear disease, and nose, 
sinus and larynx, to determine the extent, severity, and 
etiology of his claimed Tullio's syndrome and 
laryngopharyngeal conditions; however, he failed to report to 
either of these scheduled VA examinations, and stated that 
his failure to report was due to "car problems."  See 
September 2005 Email from San Juan VA Medical Center (VAMC), 
regarding Cancellation of 2507 Exams; January 2006 Hand-
Written Statement of the Veteran, regarding Tullio's 
Syndrome.  The Board notes that failure to report to a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. § 3.655 (2008).  Significantly, the 
record does not otherwise indicate any additional obtainable 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Furthermore, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Bilateral TMJ

In this case, the Veteran is currently diagnosed with an oral 
disability, to include a non-displaced facture of the right 
condoyle malocclusion, which results in TMJ.  See  February 
2004 Dental Oral Surgery Note, San Juan VAMC.  As there is 
evidence of a current chronic oral disability, the first 
element of the Veteran's service connection claim is 
satisfied.

The Veteran attributes his current oral disability to 
extraction of wisdom teeth surgery he obtained in-service.  
See February 2005 Type-Written Statement; January 2006 Type-
Written Statement.  

The Veteran's STRs indicate that he underwent surgeries for 
wisdom tooth extraction in March and April 2001.  His first 
in-service complaints of clicking and locking of his jaw were 
in June 2002.  See June 2002 Chronological Record of Dental 
Care Note.  He had further complaints of muscle soreness, and 
limited ability to open his mouth.  See February 2003 
Chronological Record of Dental Care Note; May 2003 
Chronological Record of Dental Care Note; May 2003 Oral 
Surgery Consult Report, MAMC.  The May 2003 MAMC surgeon 
assessed a provisional diagnosis of TMJ.  A follow-up 
examination noted no crepitus, popping, tenderness on 
palpation, and no muscle tenderness.  See May 2003 Oral 
Surgery Consult Report, MAMC.  

In June 2003, the Veteran underwent a general medical 
examination at the Seattle VAMC.  The June 2003 examiner 
noted that the Veteran used a bite block nightly, and a 
midline excursion to inter-incisional distance of 50 mm.  No 
popping or subluxation was noted.  See June 2003 VA General 
Medical Examination.       

The first post-service treatment for oral problems is a VA 
Dental Oral Surgery Note, dated February 2004.  The oral 
surgeon noted the Veteran's history of trauma to the left 
face during training, and the extraction of third molars with 
chisel and hammer with a stormy post-operation recovery.  The 
Veteran complained of pain, discomfort and a locking jaw.  
The examiner noted that "x-rays revealed evidence of non-
displaced fracture, right condoyle malocclusion, which 
results in TMJ."

In further support of his claim, the Veteran has submitted 
statements that his jaw began to lock and click after his 
wisdom teeth extraction surgeries and that he has had 
problems ever since.  The Veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through their senses.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a lay 
person, he is not competent to offer an opinion on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

The record does not contain a medical nexus opinion.  
However, the Board finds that the evidence supports the 
Veteran's claim based on continuity of symptomatology.  As 
noted, the first objective evidence showing complaints of an 
oral disability and treatment is dated in February 2004, just 
six months after the Veteran was discharged from service. 

Thus, considering the above-noted evidence, the Board finds 
that service connection is in order.  There is evidence of 
probative, contemporaneous evidence of an in-service oral 
injury with continuous post-service symptomatology, and 
supportive lay statements.  Resolving doubt in the Veteran's 
favor, the Board finds that the evidence as a whole supports 
service connection for an oral disability.  38 U.S.C.A. § 
5107(b).  Consequently, the three requirements for the grant 
of service connection for bilateral TMJ have been satisfied, 
and service connection for such disability is granted.       


Laryngitis and a Pharyngeal Condition, Claimed as 
Laryngopharyngeal Conditions

The Veteran also seeks service connection for a 
larngopharyngeal condition, which he maintains was incurred 
during active service.  

As noted, in a January 2009 Informal Hearing Presentation 
from the Veteran's designated representative, the 
representative clarified that the Veteran was not seeking 
service connection separately for laryngitis and pharyngeal, 
but was seeking service connection for a laryngopharyngeal 
condition.  Thus, the issues are as discussed above. 

The Veteran's STRs reflect an assessment of rule out 
laryngopharyngeal reflux.  See July 2003 ENT Clinic Note, 
MAMC.  Beyond this notation, the Veteran's STRs are negative 
for any complaints, treatment, or diagnosis of a laryngitis 
condition, pharyngeal condition, laryngopharyngeal condition, 
or any condition relating to the nose, sinus, and larynx.

Post-service, the evidence of record is negative for any 
complaints, treatment, or diagnoses of a laryngitis 
condition, pharyngeal condition, laryngopharyngeal condition, 
or any condition relating to the nose, sinus, and larynx.  
The record contains no diagnosis of a laryngitis condition, 
pharyngeal condition, laryngopharyngeal condition, or any 
condition relating to the nose, sinus, and larynx, has been 
rendered. 

As noted, Congress specifically limits entitlement for 
service connected disease or injury to cases where incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for a laryngopharyngeal condition 
must be denied.

The Board further finds that the only evidence of a claimed 
laryngopharyngeal condition and its relation to service is 
the Veteran's own statements.  While the Veteran is competent 
to describe his symptomatology (see Layno, 6 Vet. App. at 
469), he, as a layperson, is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he has not been 
shown to have the requisite medical expertise.  See, e.g., 
Routen, 10 Vet. App. at 186; Espiritu, 2 Vet. App. at 494-95.  

Since there is no competent evidence of record demonstrating 
a current laryngitis, pharyngeal, or laryngopharyngeal 
condition to meet the threshold question in a service 
connection claim, the claim of service connection for 
laryngitis and pharyngeal conditions (claimed as 
laryngopharyngeal condition), must fail.

The Board concludes that a laryngitis condition, pharyngeal 
condition, or laryngopharyngeal condition was not incurred in 
or aggravated by service.  The benefit-of-the-doubt doctrine 
has been considered; however, as the preponderance of the 
evidence is against the claim, it is inapplicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 
Vet. App. at 54. 


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for bilateral TMJ, has been received; to 
this extent, the appeal is granted.

Service connection for bilateral TMJ is granted, subject to 
the laws and regulations governing monetary benefits.

New and material evidence to reopen a claim of entitlement to 
service connection for chronic neck pain, has not been 
received; the claim to reopen is denied.
 
New and material evidence to reopen a claim of entitlement to 
service connection for gastritis with reflux, has not been 
received; the claim to reopen is denied.
 
Service connection for laryngitis, claimed as a 
laryngopharyngeal condition, is denied. 

Service connection for a pharyngeal condition, claimed as a 
laryngopharyngeal condition, is denied. 


REMAND

The veteran also seeks service connection for Tullio's 
syndrome, hypersensitivity to high pitches and vertigo 
"claimed," which he maintains was incurred in-service as a 
result of loud noise from a grenade simulator exploding near 
him in service.  Review of the record reflects that 
additional development is necessary prior to analyzing the 
claims on the merits.  

A service connection claim requires medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The record shows that the Veteran is currently diagnosed with 
"vertigo, which describes Tullio phenomenon with loud 
noise."  See July 2003 ENT Clinic Consult Report, MAMC.   
	
The Veteran attributes his ear disability to loud noise from 
a grenade simulator exploding near him in a field training 
exercise on December 2002.  See Veteran's Type-Written 
Statement, received February 2005; Veteran's Type-Written 
Statement, received January 2006; see also May 2003 
Chronological Record of Medical Care, MAMC.

Review of the evidence of record reveals neither a positive 
or negative medical opinion regarding whether the Veteran's 
ear disease disability is associated with service.  Thus, the 
evidence of record is insufficient to decide the service 
connection claim.  Pursuant to the VCAA, a medical opinion 
should be obtained if the evidence shows the presence of a 
current disability, and indicates the disability may be 
associated with service.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c)(4).  The fulfillment of the 
duty to assist requires a thorough and contemporaneous 
medical examination that considers prior medical examinations 
and treatment in order to conduct a complete evaluation of 
the Veteran's claim.  38 C.F.R. § 4.2 (2008).  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2008).

As noted, in September 2005, the Veteran was provided a VA 
examination for ear disease, to determine the extent, 
severity, and etiology of his claimed Tullio's syndrome; 
however, he failed to report to this scheduled VA 
examination, and stated that his failure to report was due to 
"car problems."  See September 2005 Email from San Juan VA 
Medical Center (VAMC), regarding Cancellation of 2507 Exams; 
January 2006 Hand-Written Statement of the Veteran, regarding 
Tullio's Syndrome.  The Board notes that failure to report to 
a VA examination without good cause may include denial of the 
claim.  See 38 C.F.R. § 3.655 (2008).  However, the Veteran 
should be afforded the benefit of the doubt, and another VA 
examination to obtain an opinion as to whether the Veteran's 
ear disease disability (claimed as Tullio's syndrome) 
manifested by vertigo, hypersensitivity to high pitches, and 
dizziness, is related to his in-service exposure to loud 
noise from a grenade simulator, since he offered good cause 
as to his failure to report to the September 2005 VA 
examination.  See id.   

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on 
appeal and to afford full procedural due process, the case is 
REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination in order to ascertain the 
extent and etiology of any disability 
manifested by vertigo, hypersensitivity 
to high pitches, dizziness, and 
Tullio's syndrome. The claims folder 
should be made available to the 
examiner for review prior to the 
examination.

The examiner should note whether 
Veteran currently has any disability 
(to include Tullio's syndrome) 
manifested by vertigo, hypersensitivity 
to high pitches, and/or dizziness.  If 
so, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
diagnosed ear disease disability is 
related to service.
    
2.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's service 
connection claim for a claimed ear 
disability (to include Tullio's 
syndrome) manifested by vertigo, 
hypersensitivity to high pitches, 
and/or dizziness, taking into account 
any newly obtained evidence.  All 
applicable laws and regulations should 
be considered.  If any benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case and given the opportunity 
to respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by not attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


